Filed 10/6/20 P. v. Hudson CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO




 THE PEOPLE,
                                                                         E072991
          Plaintiff and Respondent,
                                                                         (Super.Ct.No. RIF1300129)
 v.
                                                                         OPINION
 ARLENE MARIE HUDSON,

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Samuel Diaz, Jr., Judge.

Affirmed and remanded with directions.

         William D. Farber, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Michael Pulos, Britton B. Lacy,

and Nora S. Weyl, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       Arlene Marie Hudson pleaded guilty to one count of offering a false and forged

document for filing, registering, and recording, and three counts of foreclosure consultant

fraud in exchange for three years’ probation. The terms and conditions of her probation

required her to report any contact with law enforcement to her probation officer and to

participate in and complete “any counseling, rehabilitation/treatment program deemed

appropriate by [her] probation officer.”

       On appeal, Hudson argues those two conditions of probation are unconstitutionally

vague and the treatment term also violates the separation of powers doctrine. We remand

to allow the trial court to modify both probation conditions.

                                             I

                                           FACTS

       In July 2010, Hudson intentionally offered a false deed (No. 2008-0405637) to be

filed, registered, and recorded. In June 2012, she received compensation from three

different victims prior to performing services she was contracted to do as a foreclosure

consultant in violation of Civil Code section 2945.4, subdivision (a), which forbids

foreclosure consultants from taking any money from clients until they have fully

performed their contractual duties.

       On May 7, 2014, the Riverside County District Attorney charged Hudson with

eight counts of filing false property documents (Pen. Code, § 115) and one count of

conspiracy to attempt to file false property documents. (Pen, Code, § 182 subd. (a).) That

same day, in a separate action, the Riverside County District Attorney also charged



                                             2
Hudson with three counts of foreclosure consultant fraud. (Civ. Code, § 2945.4,

subd. (a).) The district attorney successfully moved to consolidate these actions.

       Hudson pleaded guilty to one count of filing false property documents, and three

counts of foreclosure consultant fraud. In exchange, the People agreed to dismiss the

conspiracy count and agreed to probation with no jail time.

       On July 25, 2018, the trial court suspended imposition of the sentence and placed

Hudson on three years’ probation under certain terms and conditions. As noted, the terms

required her to “[r]eport any law enforcement contacts to the Probation Officer within 48

hours” and “[p]articipate [in] and complete at your expense any counseling,

rehabilitation/treatment program deemed appropriate by your probation officer.” The

court imposed these terms on its own; they weren’t negotiated as part of her plea

agreement. The court also dismissed the remaining counts in the interest of justice.

                                             II

                                       ANALYSIS

       Hudson argues the probation conditions requiring her to report all contacts with

law enforcement and participate in any counseling or rehabilitation program probation

deems fit are unconstitutionally vague. She also argues delegating to probation the

authority to choose the program violates the separation of powers doctrine. The People

argue Hudson waived her right to challenge these conditions. On the merits, they concede

the term requiring her to report contacts with law enforcement is vague but otherwise

contest Hudson’s claims.



                                             3
       A.     Hudson’s Claims are not Forfeited

       The People raise two arguments regarding forfeiture. First, they argue Hudson

waived her right to appeal the conditions in her plea deal. Second, they argue she

forfeited her right to challenge the probation conditions on appeal because she didn’t

object to them in the trial court.

       “A defendant may waive the right to appeal as part of a plea bargain where the

waiver is knowing, intelligent and voluntary. [Citation.] A broad or general waiver of

appeal rights ordinarily includes error occurring before but not after the waiver because

the defendant could not knowingly and intelligently waive the right to appeal any

unforeseen or unknown future error. [Citation.] Thus, a waiver of appeal rights does not

apply to ‘ “possible future error” [that] is outside the defendant’s contemplation and

knowledge at the time the waiver is made.’ ” (People v. Mumm (2002) 98 Cal.App.4th

812, 815.) “The mere fact that [Hudson] knew some unspecified ‘reasonable’ restrictions

or requirements could be imposed as a condition of [her] probation does not mean [s]he

was agreeing to accept anything the court decided to include.” (People v. Patton (2019)

41 Cal.App.5th 934, 940.) Here, the challenged conditions were not part of the negotiated

plea deal, and the People don’t argue Hudson had prior knowledge what conditions the

trial court would impose. It follows that Hudson couldn’t have waived her right to

challenge them.




                                             4
       Nor has Hudson forfeited her right to object to these conditions. “In general, the

failure to make a timely objection to a probation condition forfeits the claim of error on

appeal.” (People v. Relkin (2016) 6 Cal.App.5th 1188, 1194 (Relkin).) However,

constitutional challenges which pose a pure question of law are not forfeited by a failure

to object. (In re Sheena K. (2007) 40 Cal.4th 875, 888-889 (Sheena K.).) Hudson’s

argument that the conditions are unconstitutionally vague and violate the separation of

powers doctrine raise “ ‘ “pure questions of law that can be resolved without reference to

the particular sentencing record developed in the trial court,” ’ ” and as such are not

subject to forfeiture principles. (Id. at p. 889; quoting People v. Welch (1993) 5 Cal.4th

228, 235.)

       B.     Vagueness

       Generally, we review a trial court’s imposition of probation conditions for abuse

of discretion. (People v. Olguin (2008) 45 Cal.4th 375, 379.) But where, as here, a

defendant challenges a probation condition on constitutional grounds, we review its

constitutionality de novo. (In re Shaun R. (2010) 188 Cal.App.4th 1129, 1143.)

       “[T]he underpinning of a vagueness challenge is the due process concept of ‘fair

warning.’ ” (Sheena K., supra, 40 Cal.4th at p. 890.) “The vagueness doctrine bars

enforcement of ‘ “a statute which either forbids or requires the doing of an act in terms so

vague that men of common intelligence must necessarily guess at its meaning and differ

as to its application.” [Citation.]’ [Citation.] A vague law ‘not only fails to provide

adequate notice to those who must observe its strictures, but also “impermissibly



                                              5
delegates basic policy matters to policemen, judges, and juries for resolution on an ad hoc

and subjective basis, with the attendant dangers of arbitrary and discriminatory

application.” [Citation.]’ ” (Ibid.) Thus, “[a] probation condition ‘must be sufficiently

precise for the probationer to know what is required of him, and for the court to

determine whether the condition has been violated,’ if it is to withstand a challenge on the

ground of vagueness.” (Ibid.) Where a term or condition of probation is

unconstitutionally vague, a reviewing court has the power to modify it to render it

constitutional. (Id. at p. 892.)

       We agree with the parties that the law enforcement contacts condition is

unconstitutionally vague as imposed. Relkin is instructive. There, the trial court imposed

a condition requiring the defendant to “ ‘report to the probation officer, no later than the

next working day, any arrests or any contacts with or incidents involving any peace

officer.’ ” (Relkin, supra, 6 Cal.App.5th at pp. 1196-1197.) The court found “the portion

of the condition requiring that defendant report ‘any contacts with . . . any peace officer’

is vague and overbroad,” because it “leave[s] one to guess what sorts of events and

interactions qualify as reportable.” (Id. at p. 1197.)

       The same is true here. The condition as imposed does not adequately identify

which contacts between Hudson and law enforcement trigger her reporting requirement.

While she could infer that arrests or detentions would probably qualify, there is nothing

in the language of the condition excluding more casual encounters with law enforcement

that one may not even register as meaningful contacts. (See, e.g., Relkin, supra, 6



                                               6
Cal.App.5th at p. 1197 [“We disagree with the People’s argument that the condition is

clearly not triggered when defendant says ‘hello’ to a police officer or attends an event at

which police officers are present, but would be triggered if defendant were interviewed as

a witness to a crime.”].) “The language does not delineate between such occurrences and

thus casts an excessively broad net over what would otherwise be activity not worthy of

reporting.” (Ibid.)

       Because the condition fails to delineate which kind of law enforcement contacts

trigger the reporting requirement, the term is unconstitutionally vague. On remand, the

trial court shall narrow the term to specify which contacts trigger the reporting

requirement, or else strike the term entirely.

       As to the counseling and treatment program condition, both parties agree the trial

court had the authority to order Hudson to participate in and complete any such program

it specified. But Hudson argues the court erred by delegating that specification to

probation. According to Hudson, leaving such wide discretion in the hands of probation

renders the term unconstitutionally vague.

       People v. Penoli (1996) 46 Cal.App.4th 298, 308 (Penoli) dealt with a vagueness

challenge to a similar probation condition that delegated to probation the authority to

select a treatment program. As previously noted, a condition “must be sufficiently precise

for the probationer to know what is required of him [or her], and for the court to

determine whether the condition has been violated.” (People v. Reinertson (1986) 178

Cal.App.3d 320, 324-325 (Reinertson).) Taking a practical approach to the issue, the



                                                 7
court observed that “[t]he trial court is poorly equipped to micromanage selection of a

program, both because it lacks the ability to remain apprised of currently available

programs and, more fundamentally, because entry into a particular program may depend

on mercurial questions of timing and availability.” (Penoli, at p. 308.) Given this reality,

the court concluded it is appropriate for probation treatment conditions to be somewhat

open-ended, so as to provide probation with ample breathing room to navigate the

everchanging circumstances of court-ordered programs. Therefore, even if a court could

be more specific in its order, that does not necessarily render a condition vague or

overbroad. (Ibid. [“Desirable as such a narrowing of the probation officer’s discretion

might be, however, we are not prepared at this time to hold that its absence constitutes

prejudicial error.”])

       However, the condition in Penoli was different. There, the trial court had specified

the type of treatment program the defendant was required to complete—drug treatment.

(Penoli, supra, 46 Cal. Ap.4th at p. 301.) Here, the trial court didn’t specify the type of

treatment Hudson needs, and in our view, that makes the condition unconstitutionally

vague. Under the terms as imposed, Hudson doesn’t know whether she will be required to

participate in and complete a drug rehabilitation program, a mental health treatment

program, an anger management program, some other program, or no program at all. It is

simply too open-ended to put Hudson on any kind of meaningful notice.




                                              8
       Moreover, the decision in Penoli seems to have turned on facts which are not

present in this case. In Penoli the defendant argued that he had “ ‘a right to more specific

guidelines from the court as to the scope of the proposed program.’ ” (Penoli, supra, 46

Cal.App.4th at p. 309, italics added.) The court found this argument unpersuasive

because the defendant’s attorney “was amply familiar with the range of possibilities to

which defendant was exposed,” from “ ‘a ten-day detoxification period to a two-year

program of behavioral modification.’ ” As a result, “counsel, if not his client, knew that

agreement to this condition entailed a potential restraint of up to two years.” (Penoli, at

p. 309.) In other words, the court’s conclusion the term was not unconstitutionally vague

rested in part on the fact the defendant had some idea of what fulfilling it would look like.

       That is not, and could not, be true of the condition here because the trial court

gave no hint as to what type of treatment Hudson would have to complete. Nor is there

any clue to be found in the record as to what type of treatment the court had in mind. For

example, if Hudson’s crimes were drug-related, or if the court identified drug treatment

as appropriate, or even if the court placed the condition alongside other conditions

concerning drugs, it might be reasonable to conclude the term was not vague because the

parties understood the term to refer to drug treatment programs. The same could be said if

the record showed Hudson had anger management or mental health issues which the

court felt needed to be treated as a condition of probation. Here, there is nothing in the

record to provide any explanation or context for the court’s decision to order treatment.

Indeed, given the open-ended nature of the condition, it is entirely possible the court



                                              9
expected probation not to compel any treatment. If we can’t tell what the court expected

when it imposed this condition, we’re hard-pressed to say it is “sufficiently precise for

[Hudson] to know what is required of [her].” (Reinertson, supra, 178 Cal.App.3d at

pp. 324-325.)

       While we agree with Penoli that it is both legally permissible and often practically

necessary for a trial court to delegate program selection to probation, the condition at

issue here is so open-ended as to render it unconstitutionally vague. While a trial court

need not notify a defendant of which specific programs they will be required to complete,

it must, at the very least, provide notice as to what category of treatment they must

complete. Accordingly, we remand to allow the trial court to modify the condition by

specifying what type of treatment it had in mind when imposing the condition. At that

point, Hudson may choose to object to a more specific condition on reasonableness

grounds.

                                             III

                                      DISPOSITION

       We remand to permit the sentencing court to modify the conditions requiring

Hudson to “[r]eport any law enforcement contacts to the Probation Officer within

48 hours,” and “[p]articipate [in] and complete at your expense any counseling,

rehabilitation/treatment program deemed appropriate by [her] probation officer.” The law

enforcement contact condition should specify which contacts trigger the reporting

requirement, or else strike the term entirely. The treatment condition should specify what



                                             10
type of treatment the trial court directs Hudson to undergo, if any. In all other respects,

we affirm the judgment.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 SLOUGH
                                                                                              J.
We concur:


RAMIREZ
                        P. J.


McKINSTER
                           J.




                                             11